Citation Nr: 1103515	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  08-32 893	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from August 1960 to October 
1963.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Philadelphia, 
Pennsylvania (RO).

The Veteran filed a claim for service connection for several 
disabilities in March 2004, including a psychiatric disability.  
An April 2005 rating decision denied service connection for PTSD.  


Because an August 2005 statement from the Veteran requests that 
VA reconsider its denial of service connection for PTSD, it is 
considered a timely notice of disagreement to the April 2005 
denial.  Although a September 2008 Statement of the Case denied 
service connection for PTSD, no substantive appeal on this issue 
is of record.  However, VA notified the Veteran in November 2010 
that his appeal had been certified and his records were being 
transferred to the Board.  See Gomez v. Principi, 17 Vet. App. 
369 (2003) (Holding that the penalty of dismissal for failure to 
file a substantive appeal is expressly permissive); Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996); Rowell v. Principi, 4 Vet. App. 
9, 17 (1993).

Based on information in the claims folder, the Veteran's last 
name is spelled as noted above.


FINDINGS OF FACT

1.  All known and available service medical records have been 
obtained; the Veteran has been advised under the facts and 
circumstances of this case as to the evidence which would 
substantiate his claim for service connection for PTSD; and he 
has otherwise been assisted in the development of his claim.

2.  The Veteran's statements that he currently has PTSD due to 
service are not competent evidence.

3.  The Veteran does not have PTSD that is causally related to 
service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 
2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 and Supp. 2008).  The regulations 
implementing VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

After having carefully reviewed the record on appeal, the Board 
has concluded that the notice requirements of VCAA have been 
satisfied with respect to the issue decided herein. 

The notice and assistance provisions of VCAA should be provided 
to a claimant prior to any adjudication of the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The RO sent the Veteran a 
letter in January 2005, prior to adjudication, that informed him 
of the requirements to establish entitlement to service 
connection.  

In accordance with the requirements of VCAA, the letter informed 
the Veteran what evidence and information he was responsible for 
obtaining and the evidence that was considered VA's 
responsibility to obtain.  No additional private evidence was 
subsequently added to the claims files.  

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was 
informed in an April 2007 letter on disability ratings and 
effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  


VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Veteran was afforded a VA mental disorders examination in 
January 2008.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board concludes that all available evidence has been obtained 
and that there is sufficient medical evidence on file on which to 
make a decision on the issue decided on appeal.  The Veteran has 
been given ample opportunity to present evidence and argument in 
support of his claim.  All general due process considerations 
have been complied with by VA, and the Veteran has had a 
meaningful opportunity to participate in the development of the 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103 
(2007).


Analyses of the Claim

In this decision, the Board will discuss the relevant law which 
it is required to apply.  This includes statutes published in 
Title 38, United States Code ("38 U.S.C.A."); regulations 
published in the Title 38 of the Code of Federal Regulations ("38 
C.F.R.") and the precedential rulings of the Court of Appeals for 
the Federal Circuit (as noted by citations to "Fed. Cir.) and the 
Court of Appeals for Veterans Claims (as noted by citations to 
"Vet. App.").

The Board is bound by statute to set forth specifically the issue 
under appellate consideration and its decision must also include 
separately stated findings of fact and conclusions of law on all 
material issues of fact and law presented on the record, and the 
reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited 
statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The 
Board's statement of reasons and bases for its findings and 
conclusions on all material facts and law presented on the record 
must be sufficient to enable the claimant to understand the 
precise basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction.  The Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

The Veteran seeks service connection for PTSD.  He contends that 
he was the victim of a personal assault, which is the stressor 
that caused his PTSD.  Because the preponderance of the evidence 
does not show the Veteran to have PTSD, the 
appeal will be denied.

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may 
also be granted for disability shown after service, when all of 
the evidence, including that pertinent to service, shows that it 
was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Requisite for a grant of service connection for PTSD is medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors. 38 C.F.R. § 3.304(f).



The Veteran has not contended that there is a service diagnosis 
of PTSD.  There were no complaints or findings of a psychiatric 
disability in the Veteran's service treatment reports, including 
on separation evaluation in September 1963.  There is a notation 
on September 2, 1962 that the Veteran fell on his nose the 
previous night; x-rays were negative.  There was swelling and an 
abrasion, and a contusion was diagnosed.  He was court-martialed 
in January 1963 for assault committed on a sentinel in December 
1962 and for leaving the area to which he was restricted later in 
December 1962.  He was sentenced to a period of confinement at 
hard labor.

Depression has been reported in treatment records since 2004.

It was noted in VA treatment records for June 2005 that the 
Veteran said that he had been physically abused in service but 
did not report it.

According to a September 2005 statement from the Veteran's wife 
at the time, from whom he subsequently separated, the Veteran was 
very depressed, and the Veteran had attributed claimed failures 
in his life to military service.

The Veteran received treatment for PTSD by VA health care 
providers, based on the Veteran's subjective history, in July 
2007.  Although he alleged being assaulted during service and, 
post service, by the police, he noted that he thought a lot about 
the assault that he initiated in service and that he had 
nightmares about the world blowing up.  The health care providers 
do not specify which alleged stressor was the basis for the PTSD 
treatment.

Pursuant to VA's duty to assist him in the development of the 
claim, the Veteran underwent a VA psychiatric evaluation in 
January 2008, which included review of the claims files, the 
Veteran's history of claimed assaults and suicidal 
ideation/attempts.  The Veteran also complained of being 
assaulted in service by three enlisted men on September 2, 1962.  
The evaluator concluded that while the Veteran does have some 
traumatic reexperiencing of trauma symptoms, the intensity of the 
symptoms and history does not rise to the severity of a 
pathological chronic state of PTSD.  The examiner noted that the 
Veteran did not require any major medical attention in service 
and concluded that the Veteran's psychiatric symptomatology was 
not due to service trauma.  A depressive disorder was diagnosed.

The above evidence does not show that the Veteran has PTSD as the 
result of a service stressor, including due to a personal 
assault, which is an essential element for a finding of service 
connection for PTSD.  Although the Veteran was treated for PTSD 
in July 2007, this medical care was provided prior to the January 
2008 VA examination, which was specifically undertaken to 
ascertain if he had the disorder in question.  As noted, the VA 
examiner in January 2008 concluded that the Veteran did not have 
PTSD due to service trauma.

The Board has considered the written statements on file in 
support of the Veteran's service connection claim from the 
Veteran and his ex-wife.  To the extent that it is alleged that 
he has PTSD due to service, the Board finds this contention not 
competent.  

Under Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical profession)) see also Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (Holding that VA cannot determine that lay 
evidence lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence).

The Veteran's statements and those of his ex-wife do not fall 
within prongs (1) or (2) of Jandreau criteria.  To the extent 
that the lay statements are applicable to prong (3), they have 
been investigated by a competent medical professional who has 
found that the Veteran does not have PTSD. 






Consequently, the preponderance of the evidence is against the 
claim, and the claim for service connection for PTSD is denied.

Although the Veteran contended in his notice of disagreement that 
the January 2008 VA examination was inadequate and that the 
examiner was prejudiced against him because of his Russian 
background, the Veteran has not provided any evidence to support 
his contention of prejudice.  This evaluation, which is several 
pages long, includes review of the claims file, examination of 
the Veteran, and a nexus opinion with rationale.  Consequently, 
the Board finds this evaluation to be relevant and useful to a 
reasoned determination.

Finally, in reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, as the preponderance of 
the evidence is against the Veteran's claim for service 
connection for PTSD, the doctrine of reasonable doubt is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).

Under Clemons, the Board must consider whether any other related 
psychiatric diagnoses are related to service.  Clemons, supra.  
VA and private treatment reports a number of years after 
discharge have listed other psychiatric diagnoses, including a 
depressive disorder, but none of the treatment notes opine that 
any current psychiatric disorder is related to service.  There is 
no other evidence to indicate that the Veteran has additional 
psychiatric disorders within the DSM-IV criteria that may be 
related to service.  In fact, the VA examiner who diagnosed a 
depressive disorder in January 2008 concluded that the Veteran's 
psychiatric symptoms were not due to service trauma.  Thus, there 
is insufficient evidence to grant service connection for any 
additional psychiatric disorder.  38 C.F.R. § 3.303, 3.304(f), 
4.125(a), Clemons, supra.





ORDER

Service connection for PTSD is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


